United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Covington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-995
Issued: November 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 19, 2007 and January 25, 2008 merit decisions denying
modification of a wage-earning capacity determination. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied modification of its determination of
appellant’s wage-earning capacity.
FACTUAL HISTORY
The Office accepted that on April 26, 2003 appellant, then a 52-year-old part-time,
temporary relief carrier,1 sustained a left humerus arm fracture, right pelvis fracture, closed
dislocation of the right hip, cracked ribs and deep vein thrombosis of the right leg due to a
1

Appellant worked only three days per week at the time of his injury.

vehicular accident on that date.
compensation for disability.2

He stopped work on April 26, 2003 and the Office paid

On January 12, 2004 appellant returned to work for the employing establishment in a
limited-duty position as a modified temporary carrier on a part-time basis. He worked the same
number of hours as he did around the time he was injured. The duties of the modified temporary
carrier position involved such duties as processing address sequence cards, filing mail, carrying
case labels and delivering mail. On March 15, 2004 Dr. Michael Archdeacon, an attending
Board-certified orthopedic surgeon, provided permanent restrictions of no lifting more than 10
pounds above the shoulder with the left arm, no reaching above the shoulder with the left arm for
more than one hour per day and no lifting any objects weighing more than 20 pounds.3
In a June 28, 2004 decision, the Office granted appellant a schedule award for a 26
percent permanent impairment of his left arm and a 28 percent permanent impairment of his right
leg. The award ran for 161.76 weeks from March 29, 2004 to May 5, 2007. In September 20,
2005 and July 14, 2006 decisions, the Office affirmed its June 28, 2004 decision.
In a March 20, 2006 decision, the Office retroactively reduced appellant’s compensation
to zero finding that his actual earnings as a modified temporary carrier since January 2004 fairly
and reasonably represented his wage-earning capacity. It noted that Office procedure provides
for a retroactive determination where, as in the present case, an employee has worked for at least
60 days, the employment fairly and reasonably represents the employee’s wage-earning capacity,
and work stoppage did not occur due to any change in the employee’s injury-related condition.
On June 1, 2007 the Office received a Form CA-7 in which appellant claimed
compensation for temporary total disability beginning May 6, 2007. Appellant indicated that his
schedule award expired on May 5, 2007 and that he was disabled due to arthritis in every part of
his body as a direct result of the April 26, 2003 vehicular accident.
In an April 13, 2006 note, Dr. Gregory P. Weckenbrock, an attending Board-certified
family practitioner, stated that appellant was involved in a motor vehicle accident on
April 26, 2003. He noted, “Since this time he has suffered from ankle, knee and wrist pain. He
has developed arthritis in these areas as a direct result of this accident.” In an April 19, 2006
note, Dr. Weckenbrock stated, “The arthritis pain that he suffers from in his neck, ankles, knees,
left hand and wrist is a direct result of the auto[mobile] accident in which he was involved.” In a
December 14, 2006 functional capacities form, he indicated that appellant was totally disabled
due to sporadic flare ups of arthritis that were out of his control.
In a June 11, 2007 letter, the Office advised that there were only three grounds to warrant
modification of a formal loss of wage-earning capacity decision: (1) the original rating was in
error; (2) the claimant was self-rehabilitated; or (3) the claimant’s employment-related medical
2

On April 28, 2003 appellant underwent an open reduction and internal fixation of his left proximal humerus
fracture. On May 1, 2003 he underwent surgery for his right pelvis and hip fractures. The procedures were
authorized by the Office.
3

The physical requirements of the modified temporary carrier position conformed to the work restrictions of
Dr. Archdeacon.

2

condition had worsened (as in a recurrence). Appellant was further advised that, if he was
claiming his employment-related medical condition had worsened, he needed to submit objective
physical findings and medical reasoning from his physician demonstrating a material worsening
of his accepted conditions. Appellant was afforded 30 days to submit additional evidence in
support of his claim.
The employing establishment confirmed that appellant had been a temporary employee
and that his temporary appointment had ended. Appellant did not renew his appointment and
stopped work while receiving schedule award compensation.
In a July 19, 2007 decision, the Office denied modification of its March 20, 2006 wageearning capacity decision. It found that appellant had not submitted medical evidence
establishing that his employment-related condition had changed or worsened to the point that he
was incapable of performing the modified temporary carrier position. The Office found that the
reports of Dr. Weckenbrock did not show that appellant’s employment-related conditions had
worsened. It further found that appellant had not been retrained or otherwise vocationally
rehabilitated and had not shown that the original determination was in fact erroneous. The
Office found that, therefore, appellant’s compensation should remain at the previously
established rate.
Appellant disagreed with the Office’s decision and, through his attorney, requested a
telephone hearing with an Office hearing representative. The hearing was conducted on
November 13, 2007. Appellant testified that following his April 26, 2003 injury he returned to
work in January 2004 and worked until April 8, 2006. After his physician addressed that he had
arthritis, appellant did not go back to work because he felt that the employing establishment was
not following his restrictions. Appellant’s attorney advised appellant to file a claim alleging that
the arthritis was a consequence of his accepted condition but he had not done so. Appellant’s
term as a modified temporary carrier came due every May and he had time left on his term at the
time he stopped work. The Office hearing representative advised appellant and his attorney that
the record would be held open for 30 days to allow them the opportunity to submit additional
evidence.4
In a January 25, 2008 decision, the Office hearing representative affirmed the July 19,
2007 decision denying appellant’s request for modification of the Office’s 2006 wage-earning
capacity determination. The Office hearing representative found it had not been shown that there
was a material change in the nature and extent of the employment-related condition, that
appellant had been vocationally rehabilitated or that the original determination was in fact
erroneous.
LEGAL PRECEDENT
Once a loss of wage-earning capacity is determined, a modification of such a
determination is not warranted unless there is a material change in the nature and extent of the
employment-related condition, the employee has been retrained or otherwise vocationally
4

Appellant submitted an October 2, 2003 work restrictions form and a description of the modified temporary
carrier position.

3

rehabilitated or the original determination was in fact erroneous.5 The burden of proof is on the
party attempting to show the award should be modified.6
Section 8115(a) of the Federal Employees’ Compensation Act provides that the “wageearning capacity of an employee is determined by his actual earnings if his actual earnings fairly
and reasonably represent his wage-earning capacity.”7 The Board has stated, “Generally, wages
actually earned are the best measure of a wage-earning capacity and in the absence of evidence
showing that they do not fairly and reasonably represent the injured employee’s wage-earning
capacity, must be accepted as such measure.”8 However, wage-earning capacity may not be
based on an odd-lot or make-shift position designed for an employee’s particular needs or a
position that is seasonal in an area where year-round employment is available.9 Wage-earning
capacity may only be based on a temporary or part-time position if the position held by the
employee at the time of injury was a temporary or part-time position.10
ANALYSIS
The Office accepted that on April 26, 2003 appellant, then a part-time, temporary relief
carrier, sustained a left humerus arm fracture, right pelvis fracture, closed dislocation of the right
hip, cracked ribs and deep vein thrombosis of the right leg due to a vehicular accident on that
date.11 In a March 20, 2006 decision, it retroactively reduced appellant’s compensation to zero
finding that his actual earnings as a modified temporary carrier since January 2004 fairly and
reasonably represented his wage-earning capacity.
The Board finds that appellant did not submit any evidence to show that the Office’s
original determination with regard to his wage-earning capacity was erroneous. In the present
case, the Office based appellant’s loss of wage-earning capacity on a determination that his
actual earnings as a modified temporary carrier fairly and reasonably represented his wage5

George W. Coleman, 38 ECAB 782, 788 (1987); Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).

6

Jack E. Rohrabaugh, 38 ECAB 186, 190 (1986).

7

5 U.S.C. § 8115(a).

8

Floyd A. Gervais, 40 ECAB 1045, 1048 (1989); Clyde Price, 32 ECAB 1932, 1934 (1981). Disability is
defined in the implementing federal regulations as “the incapacity, because of an employment injury, to earn the
wages the employee was receiving at the time of injury.” (Emphasis added.) 20 C.F.R. § 10.5(f). Once it is
determined that the actual wages of a given position represent an employee’s wage-earning capacity, the Office
applies the principles enunciated in Albert C. Shadrick, 5 ECAB 376 (1953), in order to calculate the adjustment in
the employee’s compensation.
9

See James D. Champlain, 44 ECAB 438, 440-41 (1993); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.7a(1), (2) (July 1997).
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7a(3) (July 1997).
11

On April 28, 2003 appellant underwent an open reduction and internal fixation of his left proximal humerus
fracture. On May 1, 2003 he underwent surgery for his right pelvis and hip fractures. The procedures were
authorized by the Office.

4

earning capacity. This determination was consistent with section 8115(a) of the Act which
provides that the wage-earning capacity of an employee is determined by his actual earnings if
his actual earnings fairly and reasonably represent his wage-earning capacity.12 The Office
properly noted that appellant had received actual earnings as a modified temporary carrier for
more than 60 days in that he had been working in the position since beginning January 12, 2004
when the Office issued its March 20, 2006 decision. The modified temporary carrier position
was not an odd-lot or make-shift position designed for appellant’s particular needs or that it was
seasonal in nature.13 The position was a part-time, temporary position but wage-earning capacity
may be based on a part-time, temporary position where, as in the present case, the position the
employee held when injured was also part time and temporary in nature.14 The Board finds that
the evidence does not show that appellant’s actual earnings as a modified temporary carrier did
not fairly and reasonably represent his wage-earning capacity and the Office properly adjusted
his compensation based on this wage-earning capacity determination.15 For these reasons,
appellant has not shown that the Office’s original determination with regard to his wage-earning
capacity was erroneous.
Appellant alleged that there was a material change in the nature and extent of his
employment-related condition. However, he did not submit rationalized medical evidence
explaining why an employment-related condition prevented him from performing the temporary
carrier position.16
Appellant submitted an April 13, 2006 note in which Dr. Weckenbrock, an attending
Board-certified family practitioner, stated that he was involved in a motor vehicle accident on
April 26, 2003. Dr. Weckenbrock noted, “Since this time he has suffered from ankle, knee and
wrist pain. He has developed arthritis in these areas as a direct result of this accident.” In an
April 19, 2006 note, Dr. Weckenbrock stated, “The arthritis pain that he suffers from in his neck,
ankles, knees, left hand and wrist is a direct result of the auto[mobile] accident in which he was
involved.”17
These reports do not establish that there was a material change in the nature and extent of
appellant’s employment-related condition. The Office has not accepted that appellant sustained
12

See supra note 7 and 8 and accompanying text.

13

See James D. Champlain, supra note 9; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Determining Wage-Earning Capacity, Chapter 2.814.7a(1), (2) (July 1997).
14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7a(3) (July 1997).
15

See Clarence D. Ross, 42 ECAB 556, 561-62 (1991). The retroactive determination was appropriate because
appellant had worked for at least 60 days, the employment fairly and reasonably represented appellant’s wageearning capacity, and no work stoppage occurred due to any change in appellant’s injury-related condition. See
supra note 12 and accompanying text. The Office properly applied the principles enunciated in Albert C. Shadrick,
supra note 8, in order to calculate the adjustment in appellant’s compensation.
16

See Norman F. Bligh, 41 ECAB 230, 237-38 (1989).

17

In a December 14, 2006 functional capacities form, Dr. Weckenbrock indicated that appellant was totally
disabled due to sporadic flare ups of arthritis that were out of his control.

5

arthritis due to the April 26, 2003 accident. Dr. Weckenbrock’s opinion is of limited probative
value because he did not provide a well-rationalized opinion relating appellant’s arthritis to the
April 26, 2003 employment injury.18 He did not provide any detailed discussion of appellant’s
factual and medical history, provide notable findings on examination or explain how appellant’s
arthritis could be employment related. Such medical rationale is especially necessary in the
present case as appellant’s arthritis apparently affected body parts other those injured in the
April 26, 2003 accident.19
For these reasons, appellant did not meet his burden of proof to modify the Office’s
determination of his wage-earning capacity.
CONCLUSION
The Board finds that the Office properly denied modification of its determination of
appellant’s wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
January 25, 2008 and July 19, 2007 decisions are affirmed.
Issued: November 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
18

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (finding that a medical opinion not fortified by medical
rationale is of little probative value).
19

Moreover, appellant has not been retrained or otherwise vocationally rehabilitated such that his work as a
modified temporary carrier would not be representative of his wage-earning capacity.

6

